Case: 2:20-cv-05473-ALM-CMV Doc #: 17 Filed: 08/31/21 Page: 1 of 14 PAGEID #: 1499




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 BETH A. SMITH,

                        Plaintiff,

        v.                                                Civil Action 2:20-cv-5473
                                                          Chief Judge Algenon L. Marbley
                                                          Magistrate Judge Chelsey M. Vascura
 COMMISSIONER OF SOCIAL
 SECURITY,

                        Defendant.


                            REPORT AND RECOMMENDATION

       Plaintiff, Beth A. Smith (“Plaintiff”), brings this action under 42 U.S.C. § 405(g) for

review of a final decision of the Commissioner of Social Security (“Commissioner”) denying her

application for Social Security Period of Disability benefits, Disability Insurance benefits, and

Supplemental Security Income benefits. This matter is before the Court on Plaintiff’s Statement

of Errors (ECF No. 15), the Commissioner’s Memorandum in Opposition (ECF No. 16), and the

administrative record (ECF No. 12). For the reasons that follow, it is RECOMMENDED that

Plaintiff’s Statement of Errors be OVERRULED and that the Commissioner’s decision be

AFFIRMED.

                                     I.     BACKGROUND

       Plaintiff filed her applications for Title II Period of Disability and Disability Insurance

Benefits and Title XVI Supplemental Security Income Benefits on March 14 and 16, 2017,

respectively, alleging that she became disabled effective March 1, 2014. (R. 15.) On June 19,

2019, following administrative denials of Plaintiff’s applications initially and on reconsideration,

a video hearing was held before Administrative Law Judge Kari Deming (the “ALJ”). (Id. 31–
Case: 2:20-cv-05473-ALM-CMV Doc #: 17 Filed: 08/31/21 Page: 2 of 14 PAGEID #: 1500




64.) Plaintiff, represented by counsel, appeared and testified. Vocational expert Darren J.

Wright (the “VE”) also appeared and testified at the hearing. On October 30, 2019, the ALJ

issued a decision denying benefits. (Id. at 15–25.) On August 12, 2020, the Appeals Council

denied Plaintiff’s request for review and adopted the ALJ’s decision as the Commissioner’s final

decision. (R. 1–3.) Plaintiff then timely commenced the instant action. (ECF No. 1.)

       In her Statement of Errors (ECF No. 15), Plaintiff asserts three contentions of error:

(1) the ALJ improperly failed to recognize Plaintiff’s radiculopathy as a medically determinable

impairment; (2) the ALJ improperly failed to recognize Plaintiff’s fibromyalgia as a medically

determinable impairment; and (3) the ALJ’s residual functional capacity does not sufficiently

account for Plaintiff’s limitations in concentration, persistence, and pace as opined by the state

agency psychologists. (Id. at 5–14.)

                                 II.    THE ALJ’S DECISION

       On October 30, 2019, the ALJ issued a decision finding that Plaintiff was not disabled

within the meaning of the Social Security Act. (R. 15–25.) At step one of the sequential




                                                 2
Case: 2:20-cv-05473-ALM-CMV Doc #: 17 Filed: 08/31/21 Page: 3 of 14 PAGEID #: 1501




evaluation process,1 the ALJ found that Plaintiff had not engaged in substantial gainful activity

since her alleged disability onset date of March 1, 2014. (Id. at 17.) At step two, the ALJ found

that Plaintiff has the severe impairments of chronic fatigue syndrome; joint dysfunction (bilateral

hips and knees); neuropathic pain syndrome; obesity; obstructive sleep apnea (mild); spine

disorder; anxiety; and depression. (Id.) She further found at step three that Plaintiff did not have

an impairment or combination of impairments that met or medically equaled one of the listed

impairments described in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Id. at 18.)

         At step four of the sequential process, the ALJ set forth Plaintiff’s residual functional

capacity (“RFC”)2 as follows:

         After careful consideration of the entire record, I find that the claimant has the
         residual functional capacity to perform sedentary work as defined in 20 CFR
         404.1567(a) and 416.967(a) with the following additional limitations:



1
  Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. § 404.1520(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:

    1.      Is the claimant engaged in substantial gainful activity?
    2.      Does the claimant suffer from one or more severe impairments?
    3.      Do the claimant’s severe impairments, alone or in combination, meet or equal the
            criteria of an impairment set forth in the Commissioner’s Listing of Impairments, 20
            C.F.R. Subpart P, Appendix 1?
    4.      Considering the claimant’s residual functional capacity, can the claimant perform his
            or her past relevant work?
    5.      Considering the claimant’s age, education, past work experience, and residual
            functional capacity, can the claimant perform other work available in the national
            economy?

See 20 C.F.R. § 404.1520(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
2
 A claimant’s RFC is an assessment of “the most [she] can still do despite [her] limitations.” 20
C.F.R. § 404.1545(a)(1).


                                                   3
Case: 2:20-cv-05473-ALM-CMV Doc #: 17 Filed: 08/31/21 Page: 4 of 14 PAGEID #: 1502




               •   Occasionally stoop, but never crouch, crawl, kneel, or climb;

               •   Never be exposed to workplace hazards (such as ropes, ladders, scaffolds,
                   unprotected heights, moving mechanical parts, or hazardous machinery);

               •   Never be exposed to groups of more than 10 people at a time;

               •   Engage in occasional interaction with supervisors and co-workers, but no
                   more than brief, superficial contact, such as passing in the hall, with the
                   public.

               •   Engage in simple duties, defined as those that can be learned within 30 days,
                   and that require little or no judgment to perform; and

               •   Engage in predictable work activity, defined as that with only occasional
                   changes in the work setting or general nature of the tasks performed; [and]

               •   Engage in no production-paced tasks, such as assembly line or fast food
                   work[.]

(Id. at 19.)

        At step five of the sequential process, relying on the VE’s testimony, the ALJ found that

Plaintiff was unable to perform any past relevant work, but that there were jobs that existed in

significant numbers in the national economy that she could perform, such as ink printer, label

pinker, or hand mounter. (Id. at 24.) The ALJ therefore concluded that Plaintiff was not

disabled under the Social Security Act. (Id. at 25.)

                                  III.    STANDARD OF REVIEW

        When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C.

§ 405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

                                                     4
Case: 2:20-cv-05473-ALM-CMV Doc #: 17 Filed: 08/31/21 Page: 5 of 14 PAGEID #: 1503




evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

        Although the substantial evidence standard is deferential, it is not trivial. The Court must

“take into account whatever in the record fairly detracts from [the] weight” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)).

        Nevertheless, “if substantial evidence supports the ALJ’s decision, this Court defers to that

finding ‘even if there is substantial evidence in the record that would have supported an opposite

conclusion.’” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (quoting Key v. Callahan, 109

F.3d 270, 273 (6th Cir. 1997)). Finally, even if the ALJ’s decision meets the substantial evidence

standard, “a decision of the Commissioner will not be upheld where the SSA fails to follow its

own regulations and where that error prejudices a claimant on the merits or deprives the claimant

of a substantial right.” Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2007).



                                        IV.    ANALYSIS

        As set forth above, Plaintiff asserts three contentions of error: (1) the ALJ improperly

failed to recognize Plaintiff’s radiculopathy as a medically determinable impairment; (2) the ALJ

improperly failed to recognize Plaintiff’s fibromyalgia as a medically determinable impairment;

and (3) the ALJ’s residual functional capacity does not sufficiently account for Plaintiff’s

limitations in concentration, persistence, and pace as opined by the state agency psychologists.

(Pl.’s Statement of Errors 5–14, ECF No. 15.) The undersigned considers each contention of

error in turn.




                                                 5
Case: 2:20-cv-05473-ALM-CMV Doc #: 17 Filed: 08/31/21 Page: 6 of 14 PAGEID #: 1504




A.     The ALJ did not err in not finding Plaintiff’s radiculopathy to be a medically
       determinable impairment.

       Plaintiff asserts that the ALJ erred by failing to consider her radiculopathy as a medically

determinable impairment when crafting Plaintiff’s RFC. At step two of the sequential evaluation

process, Plaintiff bears the burden of proving the existence of a severe, medically determinable

impairment that meets the twelve-month durational requirement. See Jones v. Comm’r of Soc.

Sec., 336 F.3d 469, 474 (6th Cir. 2003); Harley v. Comm’r of Soc. Sec., 485 F. App’x 802, 803

(6th Cir. 2012). The United States Court of Appeals for the Sixth Circuit has construed a

claimant’s burden at step two as “a de minimis hurdle in the disability determination process.”

Higgs v. Bowen, 880 F.2d 860, 862 (6th Cir. 1988). The inquiry is therefore “employed as an

administrative convenience to screen out claims that are ‘totally groundless’ solely from a

medical standpoint.” Id. at 863 (quoting Farris v. Sec’y of Health & Human Servs., 773 F.2d 85,

90 n.1 (6th Cir. 1985)).

       However, where the ALJ determines that a claimant has a severe impairment at step two

of the analysis, “the question of whether the ALJ characterized any other alleged impairment as

severe or not severe is of little consequence.” Pompa v. Comm’r of Soc. Sec., 73 F. App’x 801,

803 (6th Cir. 2003). Instead, the pertinent inquiry is whether the ALJ considered the “limiting

effects of all [claimant’s] impairment(s), even those that are not severe, in determining [the

claimant’s] residual functional capacity.” 20 C.F.R. § 404.1545(e); Pompa, 73 F. App’x at 803

(rejecting the claimant’s argument that the ALJ erred by finding that a number of her

impairments were not severe where the ALJ determined that claimant had at least one severe

impairment and considered all of the claimant’s impairments in the RFC assessment); Maziarz v.

Sec’y of Health & Human Servs., 837 F.2d 240, 244 (6th Cir. 1987) (same).




                                                 6
Case: 2:20-cv-05473-ALM-CMV Doc #: 17 Filed: 08/31/21 Page: 7 of 14 PAGEID #: 1505




        Here, Plaintiff argues that not only did the ALJ fail to find that her radiculopathy was a

severe impairment, the ALJ also failed to find that her radiculopathy was a medically

determinable impairment at all, and therefore did not consider the limiting effects of Plaintiff’s

radiculopathy in crafting the RFC. (Pl.’s Statement of Errors 6–7, ECF No. 15.) Although

Plaintiff is correct that the ALJ did not mention her radiculopathy by name, Plaintiff also failed

to identify radiculopathy as an impairment in her application materials or at the hearing.

Although Plaintiff cites medical records documenting a diagnosis of radiculopathy (e.g., R. 616),

“[t]he mere diagnosis . . ., of course, says nothing about the severity of the condition.” Higgs v.

Bowen, 880 F.2d 860, 863 (6th Cir. 1988). And Plaintiff has not identified any evidence that her

radiculopathy, separate and apart from the other impairments recognized by the ALJ, limits her

functioning in any way.

        Additionally, the ALJ did discuss, and credit, Plaintiff’s self-described “severe back pain

that starts in her neck and travels into her arms and down into her feet” when explaining the basis

for the RFC. (R. 20–21.) To account for this and other impairments, the ALJ limited Plaintiff to

standing and walking no more than two hours of an eight-hour workday, lifting and carrying no

more than 10 pounds occasionally, occasional stooping, and no crouching, kneeling, or climbing.

(Id. at 21.) Plaintiff does not identify any further limitations that she requires as a result of her

radiculopathy. Moreover, it is Plaintiff’s burden at steps one through four of the sequential

evaluation process to provide evidence of her impairments. Her v. Comm’r of Soc. Sec., 203

F.3d 388, 391 (6th Cir. 1999). Because Plaintiff has not done so with regard to her

radiculopathy, the undersigned finds no error by the ALJ in not recognizing Plaintiff’s

radiculopathy as a medically determinable impairment.




                                                   7
Case: 2:20-cv-05473-ALM-CMV Doc #: 17 Filed: 08/31/21 Page: 8 of 14 PAGEID #: 1506




B.     The ALJ did not err in not finding Plaintiff’s fibromyalgia to be a medically
       determinable impairment.

       Plaintiff similarly takes issue with the ALJ’s express determination that Plaintiff’s

alleged fibromyalgia did not rise to the level of a medically determinable impairment. (Pl.’s

Statement of Errors 7–10, ECF No. 15.) Social Security Ruling 12-2p sets forth criteria that a

claimant must meet to demonstrate a medically determinable impairment of fibromyalgia:

       II. * * * We will find that a person has an MDI [medically determinable
       impairment] of FM [fibromyalgia] if the physician diagnosed FM and provides the
       evidence we describe in section II.A. or section II. B., and the physician’s diagnosis
       is not inconsistent with the other evidence in the person’s case record.

       ***

           A. The 1990 ACR Criteria for the Classification of Fibromyalgia. Based on
           these criteria, we may find that a person has an MDI of FM if he or she has all
           three of the following:

               1. A history of widespread pain—that is, pain in all quadrants of the body
               (the right and left sides of the body, both above and below the waist) and
               axial skeletal pain (the cervical spine, anterior chest, thoracic spine, or low
               back)—that has persisted (or that persisted) for at least 3 months. The pain
               may fluctuate in intensity and may not always be present.

               2. At least 11 positive tender points on physical examination . . . . The
               positive tender points must be found bilaterally (on the left and right sides
               of the body) and both above and below the waist.

                  ***

               3. Evidence that other disorders that could cause the symptoms or signs
               were excluded. Other physical and mental disorders may have symptoms or
               signs that are the same or similar to those resulting from FM. Therefore, it
               is common in cases involving FM to find evidence of examinations and
               testing that rule out other disorders that could account for the person’s
               symptoms and signs. Laboratory testing may include imaging and other
               laboratory tests (for example, complete blood counts, erythrocyte
               sedimentation rate, anti-nuclear antibody, thyroid function, and rheumatoid
               factor).

           B. The 2010 ACR Preliminary Diagnostic Criteria. Based on these criteria, we
           may find that a person has an MDI of FM if he or she has all three of the
           following criteria:


                                                 8
Case: 2:20-cv-05473-ALM-CMV Doc #: 17 Filed: 08/31/21 Page: 9 of 14 PAGEID #: 1507




               1. A history of widespread pain (see section II.A.1.);

               2. Repeated manifestations of six or more FM symptoms, signs, or co-
               occurring conditions, especially manifestations of fatigue, cognitive or
               memory problems (“fibro fog”), waking unrefreshed, depression, anxiety
               disorder, or irritable bowel syndrome; and

               3. Evidence that other disorders that could cause these repeated
               manifestations of symptoms, signs, or co-occurring conditions were
               excluded (see section II.A.3.).

Soc. Sec. Ruling, SSR 12-2p; Titles II & XVI: Evaluation of Fibromyalgia, 2012 WL 3104869 at

*2–3 (S.S.A. July 25, 2012). Here, the ALJ determined that the criteria of SSR 12-2p were not

met:

       Fibromyalgia and myositis are not medically determined on this record. While the
       claimant has been seen by a rheumatologist on two occasions (August 2016 and
       February 2017), the rheumatologist simply notes that the claimant meets the criteria
       for a “neuropathic pain syndrome” such as fibromyalgia (9F/4, 19F/3). Notably,
       the claimant’s physical examination findings on both occasions were wholly
       unremarkable (9F/3, 8). Therefore, not only does this record lack a definitive
       diagnosis of fibromyalgia, it further lacks the requisite fibromyalgia criteria both
       under the 1990 criteria and the 2010 criteria as set by the American College of
       Rheumatology (ACR) (See also SSR 12-2). Nevertheless, I have considered the
       claimant’s neuropathic pain syndrome in assessing her residual functional capacity.

(R. 20, n.1 (emphasis in original).)

       Plaintiff disputes the ALJ’s finding that she does not meet the SSR 12-2p criteria.

Plaintiff asserts that Dr. Irving Rosenberg, rheumatologist, “diagnosed [Plaintiff] with

fibromyalgia and noting that she meets the neuropathic pain syndrome and suffers from poor

sleep, diffuse pain, sensitivity, depression, and anxiety.” (Pl.’s Statement of Errors 9, ECF No.

15, citing R. 1017.) However, Dr. Rosenberg actually stated, “Fibromyalgia: Difficult to dx

[diagnose] at this time as she is actively depressed” and that Plaintiff “meets diagnostic criteria

for a neuropathic pain syndrome such as fibromyalgia.” (R. 1017 (emphasis added).) Thus, the

ALJ correctly noted that the “record lack[s] a definitive diagnosis of fibromyalgia,” but went on

to consider any impairments resulting from a neuropathic pain syndrome. (R. 20, n.1.) And

                                                  9
Case: 2:20-cv-05473-ALM-CMV Doc #: 17 Filed: 08/31/21 Page: 10 of 14 PAGEID #: 1508




 even if Dr. Irving had diagnosed Plaintiff with fibromyalgia, the ALJ “cannot rely upon the

 physician’s diagnosis alone.” SSR 12-2p, 2012 WL 3104869 at *2. Plaintiff must also meet the

 criteria of either Section II.A or II.B. Id. Plaintiff asserts that she meets the criteria of section

 II.B because she has a history of widespread pain and six or more fibromyalgia symptoms, signs,

 or co-occurring conditions. (Pl.’s Statement of Errors 8, ECF No. 15.) However, she makes no

 argument or showing as to the third criterion of section II.B: “evidence that other disorders that

 could cause these repeated manifestations of symptoms, signs, or co-occurring conditions were

 excluded.” SSR 12-2p, 2012 WL 3104869 at *3. In fact, the ALJ noted that Plaintiff testified at

 the hearing that she “is unable to distinguish between her back pain and her symptoms of

 fibromyalgia.” (R. 20.) Again, it is Plaintiff’s burden to provide evidence of her impairments.

 Because Plaintiff failed to identify evidence that she meets all of the criteria of SSR 12-2p, the

 ALJ did not err in determining that Plaintiff did not have a medically determinable impairment

 of fibromyalgia.

 C.      The ALJ’s residual functional capacity is supported by substantial evidence.

         The determination of a claimant’s RFC is an issue reserved to the Commissioner. 20

 C.F.R. §§ 404.1527(e), 416.927(e). Nevertheless, substantial evidence must support the

 Commissioner’s RFC finding. Berry v. Astrue, No. 1:09-cv-411, 2010 WL 3730983, at *8 (S.D.

 Ohio June 18, 2010). The Social Security Act and agency regulations require an ALJ to

 determine a claimant’s RFC based on the evidence as a whole. 42 U.S.C. §§ 423(d)(5)(B),

 1382c(a)(3)(H)(i) (incorporating § 423(d) for Title XVI). Consistently, Social Security Ruling

 96-8p instructs that the ALJ’s RFC assessment must be based on all of the relevant evidence in

 the case record, including factors such as medical history, medical signs and laboratory findings,

 the effects of treatment, daily activities, lay evidence, recorded observations, medical source

 statements, effects of symptoms, and evidence from attempts to work. SSR 96-8P, 1996 WL
                                                   10
Case: 2:20-cv-05473-ALM-CMV Doc #: 17 Filed: 08/31/21 Page: 11 of 14 PAGEID #: 1509




 374184 (July 2, 1996). An ALJ must explain how the evidence supports the limitations that he

 or she sets forth in the claimant’s RFC:

        The RFC assessment must include a narrative discussion describing how the
        evidence supports each conclusion, citing specific medical facts (e.g., laboratory
        findings) and nonmedical evidence (e.g., daily activities, observations). In
        assessing RFC, the adjudicator must discuss the individual’s ability to perform
        sustained work activities in an ordinary work setting on a regular and continuing
        basis (i.e., 8 hours a day, for 5 days a week, or an equivalent work schedule), and
        describe the maximum amount of each work-related activity the individual can
        perform based on the evidence available in the case record. The adjudicator must
        also explain how any material inconsistencies or ambiguities in the evidence in the
        case record were considered and resolved.

 Id. at *7 (internal footnote omitted).

        Here, Plaintiff contends that the ALJ did not sufficiently account for her limitations in

 concentration, persistence, and pace when crafting Plaintiff’s RFC. (Pl.’s Statement of Errors

 12, ECF No. 15.) Specifically, Plaintiff asserts that the ALJ failed to include all limitations

 opined by two state agency psychologists, even though the ALJ afforded the reviewers

 significant weight. (Id.) The undersigned disagrees.

        The state agency psychologists found that Plaintiff has moderate limitations in

 concentration, persistence, or maintaining pace; specifically, Plaintiff was moderately limited in

 “[t]he ability to complete a normal workday and workweek without interruptions from

 psychologically based symptoms and to perform at a consistent pace without an unreasonable

 number and length of rest periods.” (R. 173, 177–78, 188, 192–93). However, the state agency

 psychologists found that Plaintiff was not significantly limited, or not limited at all, in the

 remaining abilities falling under the concentration, persistence, and pace area of mental

 functioning. (R. 177, 192) Further, the state agency psychologists explained in narrative form

 that Plaintiff “can sustain tasks in a static setting with no requirements for consistent fast pace

 and no productivity requirements.” (R. 178, 193.) Finally, the state agency psychologists found


                                                   11
Case: 2:20-cv-05473-ALM-CMV Doc #: 17 Filed: 08/31/21 Page: 12 of 14 PAGEID #: 1510




 that Plaintiff was moderately limited in “[t]he ability to respond appropriately to changes in the

 work setting,” which falls under the adapting and managing oneself area of mental functioning.

 (Id.)

         The ALJ briefly discussed the state agency psychologists’ opinions, affording them

 significant weight:

         As for the opinion evidence, I afford significant weight to the state agency mental
         health assessments (1A, 6A). The mental health consultants, both clinical
         psychologists, reasonably note that the record does not support marked or extreme
         mental health symptoms/limitations. Such assessment is wholly consistent with this
         record, as discussed herein.

 (R. 23.) The ALJ similarly concluded that Plaintiff was moderately limited in the areas of

 concentrating, persisting, or maintaining pace, adapting or managing oneself, and interacting

 with others. (R. 18.) In explaining Plaintiff’s RFC, the ALJ discussed Plaintiff’s moderate

 mental limitations as follows:

         Lastly, the claimant has some moderate mental health limitations associated with
         depression and anxiety. The above-assessed residual functional capacity accounts
         for such by limiting her exposure to others in the workplace, and, as with fatigue,
         she is limited to simple work duties of a predictable nature in a non-production-
         paced environment.

 (R. 22.) The RFC ultimately included the following mental health limitations:

     •   Never be exposed to groups of more than 10 people at a time;

     •   Engage in occasional interaction with supervisors and co-workers, but no more than
         brief, superficial contact, such as passing in the hall, with the public.

     •   Engage in simple duties, defined as those that can be learned within 30 days, and
         that require little or no judgment to perform; and

     •   Engage in predictable work activity, defined as that with only occasional changes
         in the work setting or general nature of the tasks performed; [and]

     •   Engage in no production-paced tasks, such as assembly line or fast food work[.]




                                                 12
Case: 2:20-cv-05473-ALM-CMV Doc #: 17 Filed: 08/31/21 Page: 13 of 14 PAGEID #: 1511




 (R. 19.) The undersigned finds that the ALJ’s RFC is supported by the substantial evidence of

 the state agency psychologists’ opinions and accounts for all of their opined limitations. The

 limitation of a “static task setting” is accommodated by requiring that Plaintiff “[e]ngage in

 predictable work activity, defined as that with only occasional changes in the work setting or

 general nature of the tasks performed”; and the limitations of “no requirements for consistent fast

 pace and no productivity requirements” are accommodated by requiring that Plaintiff “[e]ngage

 in no production-paced tasks, such as assembly line or fast food work.” The ALJ’s use of

 somewhat different language than the state agency psychologists to account for the same

 limitations is not grounds for reversal. “Even where an ALJ provides ‘great weight’ to an

 opinion, there is no requirement that an ALJ adopt a state agency psychologist’s opinions

 verbatim; nor is the ALJ required to adopt the state agency psychologist’s limitations wholesale.”

 Reeves v. Comm’r of Soc. Sec., 618 F. App’x 267, 275 (6th Cir. 2015). And although Plaintiff

 contends that “the ALJ failed to acknowledge that [Plaintiff] may be unable to stay alert, or work

 at a consistent pace, even at a simple, unskilled, routine job” (Pl.’s Statement of Errors 13, ECF

 No. 15), the state agency psychologists did not opine as much. To the contrary, they opined that

 Plaintiff “can sustain tasks in a static setting with no requirements for consistent fast pace and no

 productivity requirements.” (R. 178, 193 (emphasis added).) Nor does Plaintiff identify any

 other evidence in support of an inability “to stay alert, or work at a consistent pace, even at a

 simple, unskilled, routine job.” Accordingly, the undersigned finds the ALJ’s RFC is supported

 by substantial evidence.

                                       V.      DISPOSITION

        In sum, from a review of the record as a whole, the Court concludes that substantial

 evidence supports the ALJ’s decision denying benefits. For the foregoing reasons, it is



                                                  13
Case: 2:20-cv-05473-ALM-CMV Doc #: 17 Filed: 08/31/21 Page: 14 of 14 PAGEID #: 1512




 RECOMMENDED that the Court OVERRULE Plaintiff’s Statement of Errors and AFFIRM

 the Commissioner of Social Security’s decision.



                                 PROCEDURE ON OBJECTIONS

        If any party objects to this Report and Recommendation, that party may, within fourteen

 (14) days of the date of this Report, file and serve on all parties written objections to those specific

 proposed findings or recommendations to which objection is made, together with supporting

 authority for the objection(s). A Judge of this Court shall make a de novo determination of those

 portions of the Report or specified proposed findings or recommendations to which objection is

 made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

 part, the findings or recommendations made herein, may receive further evidence or may recommit

 this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

        The parties are specifically advised that failure to object to the Report and

 Recommendation will result in a waiver of the right to have the District Judge review the Report

 and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

 the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

                                                        /s/ Chelsey M. Vascura
                                                        CHELSEY M. VASCURA
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   14
